—Appeal from a judgment of the County Court of Fulton County (Lomanto, J.), rendered September 6, 1991, convicting defendant upon his plea of guilty of the crime of attempted burglary in the third degree.
We find no merit in defendant’s contention that County Court abused its discretion in failing to grant defendant’s motion to withdraw his guilty plea. The record of the plea *835proceeding reveals that the plea was knowing, intelligent and voluntary, and was entered into without hesitation or protestations of innocence.
Cardona, P. J., Mikoll, Crew III, White and Weiss, JJ., concur. Ordered that the judgment is affirmed.